DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 17-49 are pending. 
Examiner’s Note: Even though claims 36 and 37 are not rejected under prior art, they are not indicated as allowable in light of the pending 35 U.S.C. 112(a) below. 

Response to Arguments
Regarding 35 U.S.C. 102 and 35 U.S.C. 103 rejection, Applicant’s arguments with respect to claims 17-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding 35 U.S.C. 101 rejection, Applicant’s arguments, see pages 16 and 17, filed on August 9, 2022, with respect to claims 17, 32, 33, and 34 have been fully considered and are persuasive.  The 101 rejection of claims 17-49 has been withdrawn. 

Response to Amendment
With respect to 35 U.S.C. 112(a) rejection, Applicant’s cancelation of claim 13 has overcome the rejection. 
With respect to 35 U.S.C. 112(b) rejection, Applicant’s amendments have overcome each and every rejection. 
With respect to Claim Objection, Applicant’s amendments have overcome each and every objection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32, 33, 34-47, 48, and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re Claims 32, 33, 34-47, 48, and 49, the limitations “predetermined period of time being less than one day” in claims 32, 33, and 34, and “predetermined period of time being less than an hour” in claims 48 and 49 are new matter. 
In para. [0030], [0031], [0032], Applicant discloses “predetermined period of time” to be a time period of monitoring the activity state of the patient to ensure that the patient has awaken and have not returned to sleep before determining at least one HBV metric at an awake state. Applicant has given an example that the predetermined period of time may be about 30 minutes, such as about 15-30 minutes in para. [0031]. 
However, in claims 32, 33, and 34, the claimed predetermined period of time is “less than one day” and “less than an hour”. Applicant has not disclosed that predetermined period of time can be “less than one day”, which could be almost a full day where the activity state is being monitored to ensure the patient has awaken, or even “less than an hour”. 
Applicant specifically made an argument on page 21 of the Remarks filed on August 9, 2022 that “changes in values of the at least one HBV metric associated with changes in patient activity, such as changes that occur soon after the patient awakens from a sleep state, may provide information regarding the heart failure status of the patient not provided by other techniques”. 
While Applicant argued that the predetermined period of time has to be short enough to determine HBV metric “soon after the patient awakens”, the recited predetermined period of time “less than one day” and “less than an hour” encompasses time periods that are long after a person has awaken. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 21-35, and 38-49 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2018/0008204) in view of Gerber et al. (US 2008/0300449).
Re Claims 17, 23, 24, 25, 26, and 48, An discloses a system for determining a heart failure status of a patient using a medical device, the system comprising: 
the medical device, wherein the medical device comprises one or more sensors (para. [0007], one or more implantable or ambulatory sensors; para. [0046], examples of sensors disclosed); and processing circuitry (para. [0049], microprocessor, microcontroller, programmable logic circuit) configured to: 
determine a first value of at least one heart beat variability metric of the patient while the activity state of the patient is inactive, or asleep,; determine a second a second value of the at least one heart beat variability metric while the activity state is active, or awake; determine a difference between the first value of the at least one heart beat variability metric and the second value of the at least one heart beat variability metric; and generate the heart failure status of the patient, based on difference or change in circadian rhythms of at least one heart beat variability metric, to be output to a remote computer to determine instructions for medical intervention based on the heart failure status (para. [0069], Circadian rhythms (or oscillatory patterns at other periods) of HR or HRV, when lost, diminished, or otherwise changed from a reference level such as during a time period associated with a prior hospital admission, may indicate a change of chronic disease status, such as a worsening or improvement of HF status. For example, a healthy subject's HR manifests a daily oscillatory pattern with a lower HR during sleep than during an awake state. HRV of a healthy subject generally is lower during daytime or an awake state, and increases during nighttime or sleep. This circadian rhythms of HR or HRV may become less pronounced, more irregular, or otherwise change several hours to several days before the onset of a disease state, such as a worsening heart failure; para. [0010], [0054], generating CRI from one of more physiological signal includes heart rate signal; para. [0031]; para. [0047], [0048], The external system 125 may include a programmer, or a patient management system that may access the ambulatory system 105 from a remote location and monitor patient status and/or adjust therapies, [0076], The CRI generator 420, which may be an embodiment of the CRI generator 224, may receive the sensor signals sensed by various sensors in the sensor circuit 410, and generate respective CRIs from the sensor signals. The reference CRI generator 260 may generate, for the various sensor signals, respective rCRI associated with a prior hospital admission event.; para. [0090], monitoring heart failure; para. [0098]).
An discloses in the above disclosure that at least one heart beat variability metric is monitored in sleep state and awake state to observe change in circadian rhythm of the metric to determine heart failure status. 
An also discloses an accelerometer used as indicative of the physical activity level, where physical activity intensity is typically higher during the day and reduces at night, and a standing or upright posture usually occurs during the day and a lying posture occurs at night (para. [0074]). 
However, An does not explicitly disclose at least one inactivity criterion based on at least one first signal received from the one or more sensors to determine inactive state and active state during which the at least one heart beat variability metric is determined. 
However, Gerber discloses evaluating patient incontinence and teaches using an accelerometer to determine both a patient activity level and a patient posture (para. [0057]). Gerber also teaches determining whether patient is asleep or awake and transitioning from sleep to awake state based on the patient activity level and posture (para. [0074], [0075], [0079], processor considers both posture and the activity level of patient when determining whether patient is attempting to fall asleep, and thus, the beginning of sleep state; para. [0106], patient is recumbent when sleeping. Accordingly, a deviation from the recumbent posture may indicate that patient is in an awake state and active. Combining the activity level with a patient posture may indicate whether the patient is in the sleep state or awake state. For example, a relatively high level of activity (e.g., crossing a threshold indicating that patient 14 is “active”) while patient 14 is recumbent may indicate patient 14 is in the sleep state, but is having trouble falling asleep. On the other hand, a relatively high level activity while patient 14 is standing or otherwise upright may indicate patient 14 is in an awake state for the purposes of recording an awake count. Para. [0100], after determining a sleep state has commence, processor 34 may monitor the activity levels for changes in the activity level, where an increase or sudden change in one or more of heart rate, heart rate variability, respiration rate, respiration rate variability, blood pressure, ECG morphological features or muscular activity indicates an increase in activity associated with a transition from the sleep state to the awake state, or vice versa.; para. [0086], processor 34 of IMD 42 determines whether patient 14 transitions from the sleep state to an awake state (54). The “awake state” is associated with an activity level that is higher than sedentary, in order to properly reflect when patient 14 physically walked or otherwise moved to another location (e.g., a bathroom) to void; para. [0087], If IMD 42 determines that patient 14 transitioned from a sleep state to an awake state, IMD 42 continues to monitor the activity level to determine whether patient 14 transitions back to a sleep state within a certain amount of time). The above disclosure reads on the limitations, determining that the activity state of the patient satisfies the at least one inactivity criterion by at least determining that the patient is lying down based on the at least one first signal and determining that the activity state of the patient no longer satisfies the at least one inactivity criterion by at least determining that the patient is in an upright posture based on the at least one first signal. The above disclosure also reads on determining that the activity state of the patient no longer satisfies the at least one inactivity criterion comprises determining that the patient has awakened from a sleep state. Gerber further teaches that the predetermined period of time comprises a predetermined period of time after the patient has awakened from the sleep state (para. [0099], a threshold may require that a physiological parameter be above or below a threshold value for a period of time before processor 34 determines that patient is awake or asleep; If IMD 42 determines that patient 14 transitioned from a sleep state to an awake state, IMD 42 continues to monitor the activity level to determine whether patient 14 transitions back to a sleep state within a certain amount of time (56).).  
Gerber further teaches that the processing circuitry is configured to determine, prior to determining that the activity state of the patient no longer satisfies the at least one inactivity criterion, that a period of time during which the activity state of the patient is expected to satisfy the at least one inactivity criterion has elapsed (para. [0071], One technique processor 34 may employ to detect a sleep state is to identify a time when the activity level of a patient 14 falls below a threshold activity level value stored in memory 38 and determine whether the activity level remains substantially below the threshold activity level value for a threshold amount of time stored in memory 38. In other words, a patient 14 remaining inactive for a sufficient period of time may indicate that patient 14 is attempting to fall asleep, or has fallen asleep). 
Gerber further discloses that the predetermined period of time is less than one hour and is less than one day (para. [0099], a threshold may require that a physiological parameter be above or below a threshold value for a period of time before processor 34 determines that patient is awake or asleep; If IMD 42 determines that patient 14 transitioned from a sleep state to an awake state, IMD 42 continues to monitor the activity level to determine whether patient 14 transitions back to a sleep state within a certain amount of time (56); para. [0096], The amount of time within which a subsequent activity level may fall below the awake threshold prior to recording an awake count (58) may be determined by the clinician, and may be, for example, less than twenty minutes, less than one hour or less than two hours). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify An, by configuring the processing circuitry to determine that an activity state of the patient satisfies at least one inactivity criterion based on at least one first signal received from the one or more sensors; determine a first value of at least one heart beat variability metric of the patient while the activity state of the patient satisfies the at least one inactivity criterion based on at least one second signal received from the one or more sensors; determine, after determining the first value of the at least one heart beat variability metric, that the activity state of the patient no longer satisfies the at least one inactivity criterion based on the at least one first signal; determine, in response to and within a predetermined period of time after determining that the activity state of the patient no longer satisfies the at least one inactivity criterion, a second value of the at least one heart beat variability metric while the activity state of the patient no longer satisfies the at least one inactivity criterion based on the at least one second signal, the predetermined period of time being less than one day, wherein the predetermined period of time is less than one hour, and wherein the at least one inactivity criterion comprises a value of at least one of a patient activity level, a patient posture, a time of day, a patient heart rate, or a patient respiration rate, wherein the processing circuitry is configured to determine, prior to determining that the activity state of the patient no longer satisfies the at least one inactivity criterion, that a period of time during which the activity state of the patient is expected to satisfy the at least one inactivity criterion has elapsed, wherein the processing circuitry is configured to: determine that the activity state of the patient satisfies the at least one inactivity criterion by at least determining that the patient is lying down based on the at least one first signal; determine the first value of the at least one heart beat variability metric while the activity state of the patient satisfies the at least one inactivity criterion by at least determining the first value of the at least one heart beat variability metric while the patient is lying down; and determine that the activity state of the patient no longer satisfies the at least one inactivity criterion by at least determining that the patient is in an upright posture based on the at least one first signal, and wherein the processing circuitry is configured to determine the second value of the at least one heart beat variability metric while the activity level of the patient no longer satisfies the at least one inactivity criterion by at least determining the second value of the at least one heart beat variability metric while the patient is in the upright posture, wherein the first value of the at least one heart beat variability metric comprises a value of at least one sleeping heart beat variability metric and the second value of the at least one heart beat variability metric comprises a value of at least one waking heart beat variability metric, wherein the processing circuitry is configured to determine that the activity state of the patient no longer satisfies the at least one inactivity criterion after determining the first value of the at least one heart beat variability metric comprises determining that the patient has awakened from a sleep state, and wherein the predetermined period of time comprises a predetermined period of time after the patient has awakened from the sleep state, as taught by Gerber, for the purpose of determining the sleep state and awake state based on patient activity level and patient posture in order to evaluate health condition and determine therapeutic procedure (abstract; para. [0079], [0086]). 
Re Claim 18, An as modified by Gerber discloses the claimed invention substantially as set forth in claim 17.
	An discloses that circadian rhythms of HR or HRV, when lost, diminished, or otherwise changed from a reference level may indicate a change of chronic disease status, such as a worsening or improvement of HF status. An also discloses that the circadian rhythms of HR or HRV may become less pronounced, more irregular, or otherwise change several hours to several days before the onset of a disease state, such as a worsening heart failure (para. [0069]). 	
An and Gerber are silent regarding the processing circuitry is configured to generate the heart failure status of the patient based on the difference between the first value of the at least one heart beat variability metric and the second value of the at least one heart beat variability metric by at least determining whether the difference between the first value of the at least one heart beat variability metric and the second value of the at least one heart beat variability metric satisfies a heart beat variability difference threshold value that is associated with a change in the heart failure status of the patient. 
The examiner takes OFFICIAL NOTICE that computing a difference threshold value and comparing the difference of two metrics against said threshold is well-known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP 2144.03. 
Re Claim 35, Claim 35 is rejected under substantially the same basis as claim 18.  
Re Claim 21, An discloses that the processing circuitry is further configured to: 
transmit the heart failure status of the patient to the remote computer; 
receive, from the remote computer, instructions for medical intervention based on the heart failure status of the patient (para. [0047], [0048], The external system 125 may include a programmer, or a patient management system that may access the ambulatory system 105 from a remote location and monitor patient status and/or adjust therapies, [0076], The CRI generator 420, which may be an embodiment of the CRI generator 224, may receive the sensor signals sensed by various sensors in the sensor circuit 410, and generate respective CRIs from the sensor signals. The reference CRI generator 260 may generate, for the various sensor signals, respective rCRI associated with a prior hospital admission event.; para. [0090], monitoring heart failure; para. [0098], ); and 
transmit the instructions for medical intervention to a user interface (para. [0061], user interface 250; para. [0098], a human-perceptible presentation of the readmission risk score, or the CRI and the rCRI, may be generated, and displayed such as on the user interface 250. The readmission risk score may be used to trigger or adjust a therapy delivered to the patient. In some examples, the detection or the classification of the restrictive or obstructive respiratory condition may be used to modify an existing therapy, such as to adjust a stimulation parameter or drug dosage). 
Re Claim 22, An discloses that the processing circuitry is configured to generate the heart failure status of the patient based on the difference by at least determining a possibility that the patient will experience an adverse medical event (para. [0069], This circadian rhythms of HR or HRV may become less pronounced, more irregular, or otherwise change several hours to several days before the onset of a disease state, such as a worsening heart failure, para. [0076]).  
Re Claims 27 and 28, An discloses that the at least one heart beat variability metric comprises a corresponding at least one of a T-wave alternans metric, a PR duration metric, a short-term variability metric, or a phase-rectified signal averaging metric and that the at least one heart beat variability metric comprises at least one heart rate variability metric (para. [0069], heart rate variability).  
Re Claim 29, An discloses that the medical device is an implantable medical device configured for implantation within the patient (para. [0042], implantable or other ambulatory sensors, para. [0044], implantable device).  
Re Claim 30, An discloses that the implantable medical device comprises a housing configured for subcutaneous implantation, and wherein the one or more sensors are positioned on or within the housing (para. [0044], [0045], The lead system 108 may include one or more transvenously, subcutaneously, or non-invasively placed leads or catheters.).  
Re Claim 31, An discloses that the implantable medical device comprises a leadless implantable medical device (para. [0044], [0045]).  
Re Claim 32, Claim 32 has been rejected under substantially the same basis as claim 17. 
Re Claim 33, Claim 33 has been rejected under substantially the same basis as claim 17. An further discloses that comparing the current value of the at least one heart beat variability metric to a baseline value of the at least one heart beat variability metric (para. [0069], Circadian rhythms (or oscillatory patterns at other periods) of HR or HRV, when lost, diminished, or otherwise changed from a reference level such as during a time period associated with a prior hospital admission, may indicate a change of chronic disease status, such as a worsening or improvement of HF status). 
Re Claims 34 and 49, Claim 34 has been rejected under substantially the same basis as claims 17, 29, and 48.
Re Claim 38, Claim 38 has been rejected under substantially the same basis as claim 21. 
Re Claim 39, Claim 39 has been rejected under substantially the same basis as claim 22. 
Re Claim 40, Claim 40 has been rejected under substantially the same basis as claim 23. 
Re claim 41, Claim 41 has been rejected under substantially the same basis as claim 24. 
Re Claim 42, Claim 42 has been rejected under substantially the same basis as claim 25. 
Re Claim 43, Claim 43 has been rejected under substantially the same basis as claim 26. 
Re Claim 44, Claim 44 has been rejected under substantially the same basis as claim 27. 
Re Claim 45, Claim 45 has been rejected under substantially the same basis as claim 28. 
Re Claim 46, Claim 46 has been rejected under substantially the same basis as claim 30. 
Re Claim 47, Claim 47 has been rejected under substantially the same basis as claim 31. 

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, November 29, 2022Examiner, Art Unit 3792   


/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792